Case: 10-30438 Document: 00511399246 Page: 1 Date Filed: 03/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2011

                                       No. 10-30438                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

WILLIAM R. HAYES

                                                   Defendant - Appellant




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:08-CR-91-1


Before BARKSDALE, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.